     Case 2:20-cv-00155-MWF-PJW Document 33 Filed 09/15/20 Page 1 of 2 Page ID #:208



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10

11

12     William Berry,                           Case No.: 2:20-cv-00155-MWF (PJWx)
13                 Plaintiff,                   Hon. Michael W. Fitzgerald
14         v.                                   ORDER FOR DISMISSAL WITH
                                                PREJUDICE
15     MLK BP LLC; and Does 1-10,
16                                Defendants.   Action Filed: January 6, 2020 Trial Date:
                                                Not on Calendar
17

18

19
20

21

22

23

24

25

26

27

28
Case 2:20-cv-00155-MWF-PJW Document 33 Filed 09/15/20 Page 2 of 2 Page ID #:209
